DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 5, 7 – 9, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida et al (US 6,130,897).
Regarding claim 1, Ishida et al teach a radio frequency circuit (see figure 1 and 2), comprising: a first filter having a first passband that corresponds to a portion of a frequency range of a first communication band allocated as a communication band for time division duplex (see figure 1, band pass filter 12); a second filter having a second passband that corresponds to a portion of the frequency range of the first communication band, the second passband being different from the first passband (see figure 1 or 2, band pas filter 11); a power amplifier configured to amplify a transmission signal in the first communication band (see figure 1, amplifier 17); a low-noise amplifier configured to amplify a reception signal in the first communication band (see figure 1, receive amplifier 13 or 5); and a first switch configured to switch between connecting the 
Regarding claim 2, which inherits the limitations of claim 1, Ishida et al further teach an antenna connection terminal (see figure 1 or 2, antenna 1); and a second switch configured to switch between connecting the antenna connection terminal and the first filter and connecting the antenna connection terminal and the second filter (see figure 1, switch 2 or 2, switch 22).
Regarding claim 3, which inherits the limitations of claim 1, Ishida et al further teach wherein the first passband includes one of a transmission band or a reception band of a second communication band allocated as a communication 36band for frequency division duplex (see figure 1, TDD and FDD).
Regarding claim 4, which inherits the limitations of claim 3, Ishida et al further teach further comprising: a third filter having a third passband that includes a remaining one of the transmission band and the reception band of the second communication band (see figure 1, filter 4), wherein the first filter and the third filter are included in a duplexer configured to transfer a transmission signal and a reception signal in the second communication band, using frequency division duplex (see figure 1, and column 6, lines 66 – column 7, lines 15).
Regarding claim 5, which inherits the limitations of claim 4, Ishida et al further teach wherein a transmission signal and a reception signal of time division duplex (see figure 1, (TDD) and one of a transmission signal and a reception signal of frequency 
Regarding claim 7, which inherits the limitation of claim 1, Ishida et al further teach wherein the first switch (see figure 1, switch 9) includes a first selection terminal (see figure 1, component switch terminal 9c), a second selection terminal (see figure 1, component switch terminal 9d), a third selection terminal (see figure 1, component switch terminal 9b), and a fourth selection terminal (see figure 1, component switch terminal 9a), the first selection terminal is connected to the first filter(see figure 1, component switch terminal 9c and filter 11), the second selection terminal is connected to the second filter(see figure 1, component switch terminal 9d and filter 12), the third selection terminal is connected to the power amplifier (see figure 1, component switch terminal 9b and amplifier 17), the fourth selection terminal is connected to the low-noise amplifier (see figure 1, component switch terminal 9a and amplifier 13), and the first switch is configured to: connect the first selection terminal and the third selection terminal and not connect the first selection terminal and the fourth selection terminal to cause a transmission signal in the first passband of the first communication band to 
Regarding claim 8, which inherits the limitations of claim 5, Ishida et al further teach wherein the first switch (see figure 1, component 9) includes a first selection terminal (see figure 1, component switch terminal 9c), a second selection terminal (see figure 1, component switch terminal 9d), a third selection terminal (see figure 1, component switch terminal 9b), and a fourth selection terminal (see figure 1, component switch terminal 9a), the first selection terminal is connected to the first filter(see figure 1, component switch terminal 9c and filter 11), the second selection terminal is connected to the second filter(see figure 1, component switch terminal 9d and filter 12), the third selection terminal is connected to the power amplifier (see figure 1, component switch terminal 9b and amplifier 17), the fourth selection terminal is connected to the low-noise amplifier (see figure 1, component switch terminal 9a and amplifier 13), and the first switch is configured to: connect the first selection terminal and the third selection 
Regarding claim 9, which inherits the limitation of claim 1, Ishida et al further teach further comprising: a fourth filter having a fourth passband that corresponds to a portion of the frequency range of the first communication band, the fourth passband being different from the first passband and the second passband (see figure 1, filter 4, and column 6, lines 66 – column 7, lines 15).

Regarding claim 18, Ishida et al further teach, communication device (see figure 1), comprising: an antenna (see figure 1, component 1,); a radio frequency (RF) signal processing circuit configured to process a radio frequency signal that is to be transmitted or has been received by the antenna (see figure 1); and the radio frequency circuit according to claim 1 configured to transfer the radio frequency signal between the antenna and the RF signal processing circuit (see figure 1 and rejection of claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al (US 6,130,897).
Regarding claim 6, which inherits the limitations of claim 1, Ishida et al does not expressly disclose that the first passband includes a portion of a frequency range of a second communication band. However, it would have been obvious to an ordinary .

	Claim 10 – 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al (US 6,130,897) in view of Wloczysiak (US 2019/0273314).
Regarding claim 10, which inherits the limitations of claim 1, Ishida et al does not expressly disclose that the bandpass filters are acoustic filter. However, in analogous art, Wloczysiak teach a 5G communication system using acoustic band pass filters (see figure 4). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to use acoustic filters. The motivation or suggestion to do so is to create extremely small filters and resonators that process higher-frequency electromagnetic (EM) signals.
Regarding claim 11 and 12, which inherits the limitations of claim 1 and 11 respectively, Ishida et al does not expressly disclose that the first band is 5G-NR communication band. However, in analogous art, Wloczysiak teach a 5G-NR communication system using acoustic band pass filters (see figure 4 and paragraph 0085). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to have the passbands of 5G-NR communication band. The motivation or suggestion to do so is to comply with the frequency requirements of 5G communication standards.

13, 15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al (US 6,130,897) in view of Tam et al (US 2020/0136726).
Regarding claim 13, Ishida et al teach a radio frequency circuit (see figure 1), comprising: a first filter having a first passband that corresponds to a portion of a frequency range of a first communication band (see figure 1, filter 11); a second filter having a second passband that corresponds to a portion of the frequency range of the first communication band, the second passband being different from the first passband (see figure 1, filter 12); a power amplifier configured to amplify an intermediate frequency transmission signal (see figure 1, amplifier 17); a low-noise amplifier configured to amplify 40reception signal (see amplifier 13) ; a first mixer configured to perform a frequency conversion on the intermediate frequency transmission signal to obtain a transmission signal that is a signal in a transmit frequency range included in the first communication band (see figure 1, component 15); a second mixer configured to perform a frequency conversion on a reception signal to obtain the intermediate frequency reception signal, the reception signal being a signal in the receive frequency range included in the first communication band (see figure 1, mixer 14); and a first switch configured to switch between connecting the first filter and the first mixer and connecting the first filter and the second mixer (see figure 1), and to switch between connecting the second filter and the first mixer and connecting the second filter and the second mixer (see figure 1). Ishida et al does not expressly disclose having the transmit amplifier and LNA in intermediate frequency and having a millimeter wave frequency for radio frequency signal. However, in analogous art, Tam et al teach a millimeter transmitter and receiver having the transmit amplifier and LA in intermediate 
Regarding claim 15, which inherits the limitations of claim 13, Ishida in view of Tam further Ishida et al further teach wherein the first passband includes a portion of a frequency range of a second communication band allocated as a communication band for time division duplex (see Ishida, figure 1, TDD and FDD).
Regarding claim 17, which inherits the limitation of claim 13, Ishida et al further teach antenna module (see figure 1), comprising: an antenna (see figure 1, component 1); and the radio frequency circuit according to claim 13 configured to transfer a 41radio frequency signal that is to be transmitted or has been received by the antenna (see figure 1 and rejection of claim 13).
Regarding claim 19, Ishida et al further teach, communication device (see figure 1), comprising: an antenna (see figure 1, component 1,);  a base band signal processing circuit configured to process an intermediate frequency transmission signal that corresponds to a transmission signal transmitted from the antenna (see Ishida figure 1), and an intermediate frequency reception signal that corresponds to a reception signal received by the antenna (see Tam figure 3 and 9); and the radio frequency circuit according to claim 13 configured to perform a frequency conversion on the intermediate frequency transmission signal to 42obtain the transmission signal and on the reception signal to obtain the intermediate frequency reception signal, the intermediate frequency .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al (US 6,130,897) in view of Tam et al (US 2020/0136726) and further in view of Wloczysiak (US 2019/0273314).
Regarding claim 14, which inherits the limitations of claim 13, Ishida in view of Tam further Ishida et al does not expressly disclose that the first band is 5G-NR communication band. However, in analogous art, Wloczysiak teach a 5G-NR communication system using acoustic band pass filters (see figure 4 and paragraph 0085). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to have the passbands of 5G-NR communication band. The motivation or suggestion to do so is to comply with the frequency requirements of 5G communication standards.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON. JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/           Primary Examiner, Art Unit 2633